             Case 1:18-cv-00575-ABJ Document 30 Filed 09/03/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  GENE SCHAERR
     Plaintiff,

         v.
                                                                   No. 1:18-cv-575-ABJ
  UNITED STATES DEPARTMENT OF
  JUSTICE, et al.,

      Defendants.


          UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
      REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S CROSS
                    MOTION FOR SUMMARY JUDGMENT

        Plaintiff Gene Schaerr respectfully moves for a twelve-day extension to file a reply brief to

Defendants’ Opposition to Plaintiffs’ cross motion for summary judgment (“Reply”). The Reply is

currently due on September 6, 2019, and the proposed revised due date is September 18, 2019. Both

the nature of the motion and Plaintiff’s other obligations require an extension. Defendants agree not

to oppose this motion.

        1.        Plaintiff also has had a number of other pressing matters that have consumed his time

since Defendants filed the response brief. Most pressing is a reply brief due to the Court of Appeals

for the District of Columbia on September 5, 2019.

        2.        Plaintiff has also been retained by the Attorney General of Indiana to oversee expert

witness preparation in a case currently pending in the Southern District of Indiana. That case has a

tight discovery deadline―our client’s twelve expert witness reports were submitted last week, with the

last expert report being submitted today, Tuesday, September 3, 2019. All depositions (26 in all) must

be completed by October 4, 2019.
            Case 1:18-cv-00575-ABJ Document 30 Filed 09/03/19 Page 2 of 4



       3.      Plaintiff’s lead associate, James Heilpern, has also been occupied. This past week, he

provided continuing judicial education courses to the Idaho Supreme Court, the Idaho Court of

Appeals, and the Iowa Supreme Court.

       4.       Denying this unopposed motion would burden Plaintiff, Mr. Heilpern, and their

families―especially in light of this being a shorter work week due to Labor Day. Moreover, the

additional eight business days will meaningfully aid the Court in accurately resolving the motions for

summary judgment.

       For all these reasons, the motion for an extension of time should be granted.


Dated: September 3, 2019                                      Respectfully submitted,




                                                      /s/ Gene Schaerr
                                                      GENE C. SCHAERR (D.C. Bar No. 416638)
                                                         Counsel of Record
                                                      JAMES A. HEILPERN
                                                      SCHAERR|JAFFE LLP
                                                      1717 K Street NW, Suite 900
                                                      Washington, D.C. 20006
                                                      202-787-1060
                                                      gschaerr@schaerr-jaffe.com
                                                      Attorneys for Plaintiff




                                                  2
          Case 1:18-cv-00575-ABJ Document 30 Filed 09/03/19 Page 3 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  GENE SCHAERR
    Plaintiff,

         v.
                                                                      No. 1:18-cv-575-ABJ
  UNITED STATES DEPARTMENT OF
  JUSTICE, et al.,

      Defendants.


       [PROPOSED] ORDER GRANTING AN EXTENSION OF TIME TO FILE
        CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
                   MOTION FOR SUMMARY JUDGMENT

       The Court, having considered Plaintiff’s Motion for an Extension of the Briefing Schedule,

hereby ORDERS the following revised briefing schedule:



                      Filing                                                  Date

 Plaintiff’s Reply in Support of Plaintiff’s Cross       September 18, 2019
 Motion for Summary Judgment

 Oral Argument                                           The Court will schedule any hearing on a date

                                                         that is convenient for the parties and the Court

                                                         if and when it determines a hearing is

                                                         necessary.




                                                     3
           Case 1:18-cv-00575-ABJ Document 30 Filed 09/03/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

        On September 3, 2019, I caused the foregoing motion to be filed via CM/ECF, which will

notify all parties.


                                                   /s/ Gene C. Schaerr
                                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                                     Counsel of Record
                                                  JAMES A. HEILPERN
                                                  SCHAERR|JAFFE LLP
                                                  1717 K Street NW, Suite 900
                                                  Washington, D.C. 20006
                                                  202-787-1060
                                                  gschaerr@schaerr-jaffe.com
                                                         Attorneys for Plaintiff




                                              4
